                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


ROBERT ELIAS MARGE                           )
               Plaintiff,                    )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 5:18-CV-592-FL
N.C. DETECTIVE AGENCY, ROBERT                )
LADD, President, KEVIN LADD, V.P.            )
                   Defendants.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss for lack of subject matter jurisdiction and failure
to state claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 9, 2019, and for the reasons set forth more specifically therein, that defendant’s motion to
dismiss is GRANTED without prejudice for lack of subject matter jurisdiction.

This Judgment Filed and Entered on May 10, 2019, and Copies To:
Robert Elias Marge (via US mail) 2857 Haw River Trail, Apex, NC 27502
Zebulon D. Anderson / David A. Pasley (via CM/ECF Notice of Electronic Filing)


May 10, 2019                          PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
